Citation Nr: 1307008	
Decision Date: 03/01/13    Archive Date: 03/11/13	

DOCKET NO.  09-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to compensation for loss of tooth No. 17.

3.  Entitlement to service connection for a chronic low back disability.

4.  Entitlement to service connection for a chronic right ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1993.  This included time in the Southwest Asia Theater of Operations from December 1990 to April 1991.  The Veteran also had periods of service with the National Guard in the years thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the VARO in Columbia, South Carolina, that, in pertinent part, denied entitlement to compensation for the disabilities at issue.  

A review of the claims file reveals that service connection currently is in effect for:  post-traumatic stress disorder, rated as 100 percent disabling from March 2009; and chronic left ankle strain with degenerative changes, rated as 20 percent disabling from November 19, 2009.  A combined disability evaluation of 100 percent has been in effect since March 4, 2009.  The Veteran is therefore entitled to treatment for dental purposes.

For reasons which will be set forth below, the issues of the Veteran's entitlement to service connection for bilateral hip disability, low back disability, and right ankle disability, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran should further action be required.  


FINDINGS OF FACT

1.  The service treatment records reflect the Veteran had extraction of tooth No. 17 in August 1992.  

2.  The Veteran did not experience loss of teeth during service due to loss of substance of body of maxilla or mandible as a result of trauma or disease other than periodontal disease.


CONCLUSION OF LAW

The criteria for establishing service connection for compensation purposes for loss of teeth have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and what evidence he is responsible for providing.  38 C.F.R. § 3.159 (b).

The requirements apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran's status; (2) the existence of a current disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartmann v. Nicholson v. 19 Vet. App. 473 (2006).

In this case, by letters dated in September 2006 and September 2007, the Veteran was provided with notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letters also advised him how disability evaluations are assigned and the types of evidence that impact those determinations.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  More specifically, the information and evidence that had been associated with the claims file include the Veteran's service dental records and his service personnel records.  VA and private medical records have also been obtained and associated with the claims file.  The Veteran has not been afforded a VA examination with regard to the claim pertaining to his teeth.  The Board finds that such an examination is not required in this case.  As will be explained below, there is no medical evidence or competent lay evidence that suggests the Veteran sustained dental trauma in service or has loss of bone.  There is no competent evidence suggesting a link between any current disability involving the teeth and service.  The fact the Veteran had extraction of a tooth in service is not enough to warrant an examination.  Consequently, an examination is not required at this time.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) (4) 2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He has been provided a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or the content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra.  See also ATD Corp. v. Lydall, Inc., 159 F.3d. 534, 549 (Fed. Cir. 1998).  

Pertinent Law and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of the condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection, there must be evidence of a current disability; in service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in service injury or disease and the current disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913-2012.

A review of the record in this case reflects the Veteran has not reported any trauma to his face or teeth or disease that could account for any tooth he lost during service.  The service dental records reflect that in August 1992 he had tooth No. 17 extracted.  He was seen a few months later in October 1992 and stated things were somewhat better than in August when the tooth was taken out.  

In the Veteran's claim for disability benefits, received in August 2006, he did not refer to receiving any treatment for the "left bottom back tooth" since service.  He provided no specifics with regard to exactly what he was claiming with regard to the tooth.  

The Board notes that the Veteran has not reported any trauma to the teeth or any disease that could account for the tooth he lost during service.  The service dental records are available and they do not reflect any trauma or bone disease (such as osteomyelitis).  The available evidence suggests that tooth No. 17 was not lost during service as a result of trauma or disease other than periodontal disease.  Also, there is no indication that the tooth was lost due to bone loss.  As such, compensation for loss of teeth during service is not warranted when considering 38 C.F.R. § 4.150, Diagnostic Code 9913.

The Board acknowledges the Veteran's belief that the extraction of the tooth came during service and is responsible for his having unspecified problems with his mouth at this time, such as osteomyelitis.  The evidence reflects that he did not lose any teeth during service as a result of loss of substance of the body or the maxilla or mandible due to trauma or disease.  Accordingly, compensation for loss of tooth No. 17, or, as the Veteran has claimed, left bottom tooth condition, is not warranted on any basis.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Fagan v. Shinseki, 573 F.3d, 1282, 1287 (Fed. Cir. 2009).


ORDER

Compensation for loss of tooth number 17, claimed as left bottom tooth, is denied.  


REMAND

The Veteran has indicated he had service with the Army National Guard, but the claims file does not reflect any records showing the dates of the Veteran's service with the Guard.  The Veteran and his representative have essentially maintained that he was involved in a vehicular accident on April 3, 1996, while he "was going to arrange a drill schedule for them [(the National Guard)] one day and was involved in a motor vehicular accident and injured his back...they put a permanent rod across both his hips."  The applicable regulation is clear that when an individual is disabled due to an injury incurred while proceeding directly to or returning from National Guard duty, he is eligible for compensation as if he were injured while performing such duty.  38 C.F.R. § 3.6 (e).  However, Veterans are not entitled to compensation for injuries sustained in all types of National Guard duty.  They are only eligible for such compensation when they serve the Federal military and were formally called into the military service of the United States; at all other times, they serve solely as a member of a State militia under the command of a State Governor.  See Alan v. Nicholson, 21 Vet. App. 54 (2007), and cases, statutes, and regulations cited therein.  This eligibility is based on the fact that only Veterans who served in the actual military, naval, or air service are eligible for compensation for disability resulting from personal injury, and on the definition of active service in the relevant statutes and regulations as determined by the Courts, including 38 U.S.C.A. § 101 and 32 U.S.C.A. §§ 316, 502, 503, 504 or 505.  Id.  

As to whether the Veteran was injured while on Federal or State National Guard duty, the Board cannot answer this question based on the evidence in the record at this time.  The record reflects that a communication was sent to the Commander of the 1st Detachment, Company C, 2nd Battalion, 121st Infantry, 513 Main St., Dawson, Georgia  31742, requesting information regarding the Veteran's active duty training dates in April 1996 and extending through 2006.  The individual was also asked to provide verification of all periods of service for the Veteran.  However, an envelope attached to the communication reflects that it was returned to sender "attempted, not known."  It does not appear any further attempt was made to obtain records with regard to the Veteran's National Guard status in April 1996 or at any other time.  

The record does contain a statement dated in May 2007 from an individual who stated he was in the same National Guard unit with the Veteran in April 1996 when they were "on active duty.  We were on assignment helping the Dawson unit transfer to the new unit in Americus, Ga. when the accident happened.  [The Veteran] received small injuries to his hips and other area of his body."  The Board notes the claims file does not reflect that any records were requested from the Adjutant General of the Georgia National Guard or other potential sources.  

With regard to the Veteran's service treatment records, there is a formal finding of unavailability with regard to these service treatment records.  As noted elsewhere in this decision, the Veteran's dental records are available, but not the service treatment records.  In such a situation, VA's duty to assist a Veteran, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit of the doubt rule, is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) citing (Moore v. Derwinski, 1 Vet. App. 491, 496 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Board also notes that a review of the record reveals that the Veteran was accorded a spine examination by VA in July 2009.  The claims file was reviewed by the examiner.  The purpose of the examination was focused on the lumbar spine.  The Veteran was given a diagnosis of mild degenerative disease.  The physician stated that with regard to service connection, "I cannot resolve this issue without resorting to mere speculation."  He did not provide any reasons or bases for this comment.  In Jones v. Shinseki, 23 Vet. App. 382, (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent on the Board's review of the evidence.  Id. at 390.  Also, the physician must clearly identify what facts cannot be determined.  Id.  That has not been done in this case.  The examiner did not even address the question of the etiology of any current bilateral hip disorder/or right ankle disability.

In view of the foregoing, the Board finds further development is in order and the case is REMANDED for the following actions:  

1.  The RO/AMC must afford the Veteran an opportunity to submit any information that is not evidenced by the current record, to include, but not limited to, any additional VA, or non-VA, treatment or evaluation for the disabilities at issue.  The Veteran should be asked to provide the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copes of the outstanding medical records.  

2.  The Veteran should be contacted and asked to provide any documents relating to any orders or records he might have in his possession with regard to his National Guard service, to include any documents indicating whether such duty was with Federal or State service.

3.  The Georgia National Guard Adjutant General's office should be contacted and asked to provide any records regarding the Veteran's status on April 3, 1996, the date he was involved in the vehicular accident.  A comment should be made as to whether the type of service in which the Veteran was engaged would typically constitute Federal or State service.  

4.  The RO/AMC must then provide the Veteran's claims files to a VA examiner of appropriate background and expertise to review the claims file and examine the Veteran and provide an opinion as to the nature and etiology of current low back disability, bilateral hip disability, and/or right ankle disability.  The examination report must reflect review of pertinent material in the claims folder.  The examiner must provide a medical opinion as to whether the Veteran has any currently diagnosed  low back disability, bilateral hip disability, and/or right ankle disability that is at least as likely as not (50% or more probability) the direct result of any injury from a period of any active duty service between 1989 and 1993 or any documented National Guard training on April 3, 1996.  All clinical findings should be reported in detail and correlate to a specific diagnosis.  If the examiner is not able to render an opinion without resort to speculation, he or she should explain why.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

5.  Thereafter, any additional development deemed appropriate, should be accomplished.  The claims file should then be readjudicated.  If any of the claims remain denied, a Supplemental Statement of the Case should be issued.  It should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  

6.  The Veteran is notified that it is his responsibility to report for any examinations and cooperate fully in the development of his claim.  The consequences of failure to report for a VA examination or to provide more specific information with regard to the disabilities at issue without good cause, may include denial of the claim.  38 C.F.R. § 3.655 (2012).  If the Veteran does not report for his scheduled examination, documentation should be obtained which shows notice of scheduling such an examination was sent to his last known address.  It should also be noted whether any notice was returned as undeliverable.  

By this REMAND, the Board intimates no opinion as to any final disposition of any unresolved issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


